Title: Thomas Law to Thomas Jefferson, 8 February 1817
From: Law, Thomas
To: Jefferson, Thomas


          
            Dear Sir—
            Washington Feby 8th 1817.
          
          Permit me to request your attention to the enclosed—I have endeavored to convey my sentiments with perspicuity & energy—The subject is a most important one, & I obeyed the impulse of duty—Conscious how much prejudice I have to encounter, I hope that some abler pen, will strengthen what is weak & enlighten what may be obscure—
          
            I remain With sincere esteem
            Thos Law—
          
        